Scott, Judge.
I am in favor of reversing the judgment, because the instruction given to the jury is erroneous. It was in these words, that if they believe from the evidence, that the ftioney was received by Woodson before the new bond was filed and approved, he and his securities were liable for the failure of said Woodson to pay it over, or have it before the justice after the new bond was filed and approved.
This suit is against the discharged sureties, and the instruction makes them responsible before there is any default on the part of the principal. Nothing to the contrary appearing, we must presume that there was no default in the constable before the return day of the writ. He was not required to pay the money till then and of course had committed no breach of the condition of his bond.